IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jackie Martin James, Jr.,              :
                  Appellant            :
                                       :
            v.                         :
                                       :
Commonwealth of Pennsylvania,          :
Department of Transportation,          :   No. 629 C.D. 2019
Bureau of Driver Licensing             :   Submitted: September 17, 2020



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE CHRISTINE FIZZANO CANNON, Judge



OPINION
BY JUDGE FIZZANO CANNON                    FILED: October 9, 2020


            Jackie Martin James, Jr. (Licensee) appeals from the April 26, 2019
order of the Court of Common Pleas of Luzerne County (trial court) denying his
statutory appeal challenging the downgrading of his driver’s license by the
Commonwealth of Pennsylvania, Department of Transportation (Department),
Bureau of Driver Licensing (Bureau), from a commercial license to a non-
commercial Class C license. Upon review, we affirm.
            The underlying facts of this matter are straight forward and not in
dispute. Licensee received his commercial driver’s license (CDL) in December
2016 after passing a CDL license skills test administered at Luzerne County
Community College (LCCC).       Thereafter, in 2018, based on an investigation
conducted by the Department and the Pennsylvania State Police (PSP) that revealed
irregularities in LCCC’s CDL skills testing procedures specific to one examiner, the
Department decertified LCCC’s commercial driving program. The Department then
required 177 LCCC students who had previously passed the CDL skills test, but
whose testing fit the suspect pattern of abnormalities related to the examiner in
question, to retake the skills test in order to retain their CDL licenses.1 Licensee was
among the students the Department determined needed to retake the skills test. The
Department sent Licensee three letters notifying him that he was required to retake
the test and warning that the Department would downgrade Licensee’s CDL license
if he failed to comply. Licensee did not present for retesting and, as a result, on
December 10, 2018, the Department downgraded Licensee’s CDL license to a non-
commercial Class C license. Licensee appealed to the trial court, which denied his
appeal after a hearing. Licensee then timely appealed to this Court.
                 On appeal,2 Licensee claims the trial court erred by denying his appeal
of the Department’s downgrading of his license from a CDL license to a non-
commercial Class C license because the Department did not prove that Licensee
could not exercise ordinary and reasonable control of a commercial motor vehicle
or that Licensee engaged in fraud in obtaining his CDL license. See Licensee’s Brief
at 4 & 8-11. Licensee also claims that the trial court erred by refusing to keep the
record open to allow Licensee to obtain and introduce evidence regarding CDL
testing he underwent with another entity. See Licensee’s Brief at 12.


        1
            The Department offered the skills test free of charge to the licensees required to retake
the test.
        2
          “Our scope of review is limited to determining whether an error of law was committed,
the trial court’s decision is supported by substantial evidence, or the trial court abused its
discretion.” Kozieniak v. Dep’t of Transp., Bureau of Driver Licensing, 100 A.3d 326, 328 n.3
(Pa. Cmwlth. 2014).

                                                   2
              Initially, this Court has explained that

              [i]n Pennsylvania, the ability of an individual to operate a
              motor vehicle upon a public highway is a privilege and not
              a contract, property or constitutional right. This privilege
              is contingent upon terms and conditions imposed by the
              legislature.

Hershey v. Dep’t of Transp., Bureau of Driver Licensing, 669 A.2d 517, 520 (Pa.
Cmwlth. 1996) (internal citation omitted). Pennsylvania’s Uniform Commercial
Driver’s License Act3 provides, in pertinent part:

              [n]o person shall be issued a commercial driver’s license
              unless the person is a resident of this Commonwealth and
              has passed a knowledge and skills test for driving a
              commercial motor vehicle which complies with minimum
              standards established by Federal regulation, all other
              requirements of the Commercial Motor Vehicle Safety Act
              of 1986 and other requirements imposed under Federal
              regulation which are published by the [D]epartment as a
              notice in the Pennsylvania Bulletin. . . .

75 Pa.C.S. § 1607(a)(2).         These CDL testing requirements apply not only to
applicants for commercial driver’s licenses, but also to “every driver the Department
has reason to believe cannot exercise ordinary and reasonable control in the
operation of a commercial motor vehicle[.]”               67 Pa. Code § 75.22(a).           The
Department may authorize a third party to conduct CDL testing on its behalf,




       3
         75 Pa.C.S. §§ 1601-1622. We note that the purpose of the Uniform Commercial Driver’s
License Act is to reduce or prevent commercial motor vehicle accidents by, among other methods,
strengthening licensing and testing standards for individuals seeking CDL licensing. 75 Pa.C.S. §
1602(a).

                                               3
provided the test administered by the third party “is the same as that which would
otherwise be administered by the [D]epartment.” 75 Pa.C.S. § 1607(a)(3)(i).
                Here, the Department’s Driver Safety Division Manager Laura Krol,
PSP Trooper and fraud investigator George Layaou, and Licensee all testified before
the trial court. See generally Notes of Testimony, April 15, 2019 (N.T.). Their
evidence collectively illustrated the following. At the time Licensee took the CDL
skills test at LCCC in December 2016, LCCC was a Department-approved third-
party testing facility. See N.T. at 6. However, an audit and subsequent investigation4
revealed discrepancies in LCCC’s skills testing that caused the Department to
decertify LCCC as a testing site.5 See id. Based on the investigation into the skills
testing discrepancies at LCCC,6 the Department identified 177 LCCC students who
needed to retake the skills portion of the CDL testing to ensure that they could
exercise ordinary and reasonable control in the operation of a commercial motor
vehicle. See id. Licensee was among those 177 students. See id. at 7 & 30. The
Department sent Licensee three separate letters in May, June, and December of 2018
informing him that he needed to retake the skills test and warning that his license
would be downgraded if he failed to do so. See id. at 8-11, 49-50. Despite the
notifications and the Department’s willingness to accommodate Licensee’s


       4
         The Department’s internal investigation of LCCC’s CDL skills testing led to a criminal
investigation by PSP, which was ongoing at the time of the trial court’s hearing in this matter. See
N.T. at 19-23.
       5
           LCCC still maintains a CDL training program. See N.T. at 6.
       6
         Briefly, internal performance audits conducted by the Department in August 2017 led to
questions about the performance of an LCCC CDL skills tester, and subsequent investigations by
the Department and PSP. See N.T. at 6-7, 20-23, 34-36. In short, authorities discovered
improprieties and fraudulent testing practices on behalf of the tester in question, and criminal
charges were filed. See id. at 34-36.

                                                 4
schedule,7 Licensee failed to retake the skills test. See id. at 8-13. Accordingly, the
Department downgraded Licensee’s license from a commercial driver’s license to a
Class C non-commercial driver’s license. See id. at 57. The Department explained
that the decision to downgrade the commercial driver’s licenses of individuals who
failed to submit to retesting was a question of highway safety because, without
retesting, the Department could not determine whether previously licensed drivers
actually had the skills mandated by law to safely and reasonably operate a
commercial motor vehicle. See id. at 4, 14, 16-18 & 23.
               Based on this evidence, the trial court found that

               the Department [] had more than sufficient reason to
               believe [Licensee] could not exercise ordinary and
               reasonable control in the operation of a commercial
               vehicle following the decertification of the [CDL]
               program at [LCCC]. There is no way the Department
               could know if [Licensee] actually passed the skills test. As
               a result, the Department has the ability and obligation to
               require [Licensee] to submit to a skills test properly
               administered by an authorized tester.

Trial Court Order and Memorandum at 3 (pagination supplied).
               We agree with the trial court. The Uniform Commercial Driver’s
License Act and attendant regulations require the Department to ensure the safety of
the Commonwealth’s highways, including limiting commercial driver’s licensing to
individuals who demonstrate adequate skill in the operation of a commercial motor
vehicle pursuant to a standardized skills test. See 75 Pa.C.S. §§ 1602 & 1607; 67


       7
          The Department provided vehicles for and attempted to accommodate the schedules of
all licensees identified for retesting. See N.T. at 12-13. In fact, the Department opened a testing
facility specifically for Licensee on a day it learned Licensee had off work, but Licensee still
declined to retake the test. Id. at 13.
                                                5
Pa. Code §§ 75.22-75.24. Here, the integrity of the skills test administered to
Licensee at LCCC was in question. As a result, the Department could not be sure
that Licensee could exercise ordinary and reasonable control in the operation of a
commercial motor vehicle, as required by Pennsylvania law. See 67 Pa. Code §
75.22(a). Accordingly, the Department retained authority and was beholden to retest
Licensee and the other 176 similarly situated licensees to comply with the Uniform
Commercial Driver’s License Act’s mandate of reducing or preventing motor
vehicle accidents, fatalities, and injuries through the implementation of and
adherence to strong licensing and testing standards. See 75 Pa.C.S. § 1602(a); see
also Turk v. Dep’t of Transp., Bureau of Driver Licensing, 983 A.2d 805, 814–15
(Pa. Cmwlth. 2009) (Department retains authority under 75 Pa.C.S. § 1519 to require
elderly licensee with alleged vision problems to pass a driving test in order for
Department to determine licensee’s competency to drive a motor vehicle);
Neimeister v. Dep’t of Transp., Bureau of Driver Licensing, 916 A.2d 712, 713 (Pa.
Cmwlth. 2006) (same). We find no error of law or abuse of discretion in the trial
court’s denial of Licensee’s appeal of the Department’s downgrading of his
commercial license to a non-commercial Class C license, and the denial is supported
by substantial evidence of record.
             Licensee’s argument that the trial court erred in denying his appeal
because the Department failed to prove that he engaged in any fraud in the testing
process misses the mark. The Department is charged with administering a CDL
skills test that complies with federal requirements. The testing is designed to ensure
that drivers of commercial vehicles within the Commonwealth meet minimum safety
standards. Without a reliable test that conforms to Department requirements, the
Department cannot make this determination as required. Therefore where, as here,


                                          6
the testing process itself is determined to be faulty, the regulations allow the
Department to retest licensees to determine whether they can operate a commercial
motor vehicle safely, independent of any fraud on a licensee’s part. See 67 Pa. Code
§ 75.22(a).
              Further, to the extent Licensee claims the trial court erred by not
keeping the record open to allow him to enter into evidence a skills test conducted
by a different entity, we do not agree. See Licensee’s Brief at 12. Admission of
evidence is within the sound discretion of the trial court. Sitoski v. Dep’t of Transp.,
Bureau of Driver Licensing, 11 A.3d 12, 22 (Pa. Cmwlth. 2010). The issue before
the trial court was whether the Department had the right to require retesting.
Whether Licensee has taken or passed a skills test other than that mandated by the
Department has no bearing on this question. The trial court did not err by declining
to leave the record open to receive irrelevant information or evidence.
              For the above reasons, we affirm the trial court’s order.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                           7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jackie Martin James, Jr.,            :
                  Appellant          :
                                     :
           v.                        :
                                     :
Commonwealth of Pennsylvania,        :
Department of Transportation,        :    No. 629 C.D. 2019
Bureau of Driver Licensing           :


                                 ORDER


           AND NOW, this 9th day of October, 2020, the April 26, 2019 order of
the Court of Common Pleas of Luzerne County is AFFIRMED.




                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge